IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PLANTATION GENERAL                    NOT FINAL UNTIL TIME EXPIRES TO
HOSPITAL LIMITED                      FILE MOTION FOR REHEARING AND
PARTNERSHIP d/b/a                     DISPOSITION THEREOF IF FILED
PLANTATION GENERAL
HOSPITAL; ANDREW AGBI,                CASE NO. 1D16-2869
D.O.; AGBI HEALTHCARE, INC.;
and EHRA MEDICAL SERVICES
OF FLORIDA,

      Petitioners,

v.

BERNARD BELZI,
INDIVIDUALLY and as
PERSONAL REPRESENTATIVE
OF THE ESTATE OF PATRICIA
BELZI, DECEASED, and as
LEGAL GUARDIAN and
PARENT OF A.B., MINOR,

      Respondent.

___________________________/

Opinion filed July 12, 2016.

Petition to Review Non-Final Agency Action -- Original Jurisdiction.

Kevin Patrick O'Connor, of Foley and Mansfield, P.L.L.P., Miami, and Dinah
Stein, Mark Hicks and William Baldwin, of Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami, for Petitioners.

Bonnie Navin, of Kelley Uustal, PLC, Ft. Lauderdale, Carol Glasgow, of Billing,
Cochrane, Lyles, Mauro & Ramsey, P.A., Ft. Lauderdale (no appearances), and
Paul R. Regensdorf, High Springs, for Respondent.
PER CURIAM.

    DISMISSED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.




                               2